Ewing, C.
The plaintiff sued the defendant in St. Clair county, on the following petition: Plaintiff states that she is a municipal corporation, created by, and existing under the laws of the State of Missouri; that the defendant, the county of St. Clair, is a municipal corporation existing under the laws of the State of Missouri; that heretofore, to-wit: On the ■—■—day of-, 1880, there was pending in the circuit court, and before the grand jury and *74judge of the circuit court of tlie county of St. Clair, an investigation against one Jackson G. Barker and others, charged with the crime of murder, committed within the limits of the county of St. Clair; that the Hon. John D. Parkinson, the then acting judge of the circuit court of the twenty-fifth judicial district of Missouri, within the limits, and a part of which is the county of St. Clair, under and by virtue of the laws of the State of Missouri, certified the said cause for further examination to the county of Ilenry; that the grand jury of said county of Henry, investigated the said charge against the said Jackson G. Barker and others, and returned true bills of indictment against them, charging them with the said crime of murder, and capias writs were issued against the said Jackson G. Barker, Isam Baily, Ephraim Baily, Cal. Hartly, "W. D. Ilarryman, Decatur Grimes, and Hiram Curry, who were arrested thereon; that plaintiff expended for and on behalf of defendant in the investigation, arrest and imprisonment of the said persons, so indicted as aforesaid, the sum oí $301.95, an itemized account of which is herewith filed. That said Jackson G. Barker and others were, by the judge of the circuit court of the twenty-second judicial circuit, discharged from said arrest on a hearing of a petition of habeas corpus, and all prosecutions of said indictment ceased and ended; that plaintiff has often requested defendant to repay said sum of money, so expended by plaintiff for, and on behalf of defendant, but defendant refused and failed to pay the same, whereupon plaintiff prays judgment for the-said sum of $301.95, and for costs.
The defendant, at the return term, demurred to the petition, assigning as grounds: 1st. Because the petition does not state facts sufficient to constitute a cause of action. 2nd. Because the plaintiff was not legally bound to pay the amount named in the petition, or any other sum of money for defendant. 3rd. Because plaintiff’s account is not sufficiently explicit to mtorm defendant of the account sued on, 4th. Because the petition fails to show any liabilities *75on tlie part of plaintiff or defendant for the money paid by plaintiff at tlie time of bringing this action.
Tire circuit court sustained this demurrer, and wo think, very properly. Revised Statutes, 1879, section 2112, is the only statute which provides under what circumstances a county shall pay the costs for a case in which a crime is alleged to have been committed, and where the trial of the alleged criminal is had in some other county. This case was not sent to Henry county by change of venue, by authority of said section 2112, but evidently by virtue of section 1804, which had been held by this court to be void. St. Clair county could only be held liable in the case presented by virtue of some statute; and there being none, the plaintiff stated no case in the petition.
The judgment must bo affirmed.
All concur.